DETAILED ACTION

	This is in response to the Amendment of January 2, 2020. 
	Claims 1, 3-10 and 12-17 are pending. 
Claims 1, 3-9, 13-14 and 16-17 are under consideration. 
Claims 10, 12, and 15 are withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 13-14 and 16-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the gum ghatti is “one with” a certain viscosity.  The phrase is indefinite as it is unclear whether the phrase indicates that the overall gum ghatti content that has a certain viscosity 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis  all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
The previous prior art rejections have been withdrawn in light of applicant’s amendments made January 2, 2020.

Claim 1, 3-9, 13-14 and 16-17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2009/0004304 (IKEHARA) in view of Jeffries, et al., Viscosity of Aqueous Solutions of Gum Ghatti, J. Sci. Fd. Agric. 1977, 28, 173-179, (JEFFRIES).  
Claim 1 recites an emulsion composition prepared by emulsifying an oil phase component and an aqueous phase component using gum ghatti. The emulsion composition comprises gum ghatti in a proportion of more than 25 parts by weight but not more than 400 parts by weight based on 100 parts by weight, 
the total amount, of the oil phase component; the oil phase component contains a mixture of an oil-soluble material and an oil-based solvent, 
the proportion of the oil-soluble material per 100 wt% of the emulsion composition is 0.1-5 wt%;
the gum ghatti is one with a viscosity of 50 to 3000 mPa* s, wherein the viscosity is measured by preparing a 15 wt% aqueous solution of the gum ghatti and measuring its viscosity for 1 minute at 20°C and 30 rpm using a Brookfield viscometer, and 
the oil-soluble material is at least one is selected from the group consisting of oil-soluble flavorings, oil-soluble colorants, fat-soluble vitamins, limonene, linalool, nerol, citronellol,  geraniol,  citral,  1-menthol, eugenol, cinnamic aldehyde, anethole, perillaldehyde, vanillin, γ-undecalactone. resveratrol, oil-soluble polyphenols, glycosylceramide, sesamin, phosphatidylserine, coenzyme Q10, 
the emulsion composition is an additive for at least one water-containing product selected from the group consisting of food, beverages, fragrances, cosmetics, pharmaceuticals, and quasi-drags.
As to claim 1, US 2009/0004304 (IKEHARA) taches an emulsion [0065] prepared by emulsifying an oil phase component and an aqueous phase [0065] component using gum ghatti [0015], [0017].  The gum ghatti is identified as a water soluble polymer (B) in a proportion of 20-97.9% (i.e., 1:5 to 1:97.9)  of the emulsion [0041], which overlaps the claimed amount of 25 parts by weight but not more than 400 parts by weight based on 100 parts by weight (1:4 to 4:1). 
The oil phase component contains a mixture of an oil-soluble material and an oil-based solvent in the form of an oil component (A) containing an oil soluble material (i.e., oil soluble coenzyme Q10) can be stably processed into an emulsified powder [0062]. 
The  oil component (A) containing an oil-soluble material is generally within the range of 1-70 wt% of the emulsion, which overlaps the claimed amount of oil-soluble material per 100 wt% of the emulsion composition is 0.1-5 wt% [0039]. 
It would have been obvious to one skilled in the art to provide gum ghatti in 25 parts by weight but not more than 400 parts by weight based on 100 parts of the emulsion and an oil component in an amount of 0.1 to 5%, as IKEHARA already teaches overlapping amounts.  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari
The emulsion can be used for foods such as general foods, food with nutrient function claims, food for specified health uses, nutritional supplement, nutritional product, drinks and the like; pharmaceutical products such as therapeutic drug, prophylactic drug, animal drug and the like; quasi-drug, cosmetic, feed and the like  [0070].  Thus, the disclosed foods encompass water containing products and meet the claimed limitation.
IKEHARA does not teach the viscosity of the gum ghatti. 
JEFFRIES teaches that gum ghatti is a gum of unstable quality so that is often produced in batches to obtain the desired viscosity.  The viscosity of “grade 1” varies from 30 to 400 cP (5 % solution)(pg. 173).  However, JEFFRIES also teaches that the viscosity can be varied by “simply measuring” the amount of water and blending the gum ghatti to a constant level one can control the viscosity of gum ghatti (page 178).   
Thus, it would have been obvious for IKEHARA to select to a gum ghatti based on its desired viscosity and gelling properties need in the composition, as taught by JEFFRIES.  Indeed, applicant has created this parameter and accompanying conditions to determine viscosity. In this regard, the applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability.  In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim 3 recites that the oil-soluble material can be a fat-soluble vitamins, docosahexaenoic acid, eicosapentaenoic acid, coenzyme Q10, lipoic acids, a-linolenic acid, oil-soluble polyphenols, sesamin, phytosterols, and glycosyl ceramides. 
As to claim 3, IKEHARA teaches that the oil-soluble material can be coenzyme Q10 [0072]. 

Claim 4 recites that the oil phase component comprises at least one member selected from the group consisting of glycerin fatty acid esters and medium-chain triglycerides. 
The medium chain triglycerides can be used as the oil source [0035].

Claim 5 recites that the glycerin fatty acid ester is a polyglycerin fatty acid ester in which 5 to 8 molecules of C2-10 saturated fatty acid are bonded to polyglycerin having an average polymerization degree of 3 to 10 by ester bonds. 
IKEHARA teaches that fatty acid and organic acid esters of monoglycerol, polyglycerol fatty acid esters, polyglycerin condensed ricinoleate can be used. As the fatty acid and organic acid esters of monoglycerol, for example, stearic acid and citric acid ester of monoglycerol, stearic acid and acetic acid ester of monoglycerol, stearic acid and succinic acid ester of monoglycerol, caprylic acid and succinic acid ester of monoglycerol, stearic acid and lactic acid ester of monoglycerol, stearic acid and diacetyltartaric acid ester of monoglycerol and the like can be mentioned. As the polyglycerol fatty acid ester, for example, one having an average degree of polymerization of polyglycerin of 2-10, wherein the constituent fatty acid has 6 to 22 carbon atoms, can be mentioned, preferably polyglycerin fatty acid monoester [0045].

Claim 6 recites that oil phase component further comprises lecithin. 
IKEHARA teaches this at [0044]. 

Claim 7 recites that the emulsion composition is at least one member selected from the group consisting of emulsified flavoring preparations, emulsified colorant preparations, and emulsified functional preparations. 
IKEHARA teaches that the emulsion can be used for food with nutrient function claims [0070]. 

Claim 8 recites that the absorbency of an aqueous solution of the emulsion composition obtained by diluting the emulsion composition immediately after preparation with water at a concentration of 1 wt% is less than 0.5, which is measured at a wavelength of 720 nm and cell width of 1 cm in comparison with water. 
IKEHARA teaches an emulsion [0065] prepared by emulsifying an oil phase component and an aqueous phase [0065] component using gum ghatti [0015], [0017].  The gum ghatti is identified as a water soluble polymer (B) in a proportion of 20-97.9% (i.e., 1:5 to 1:97.9)  of the emulsion [0041], which overlaps the claimed amount of 25 parts by weight but not more than 400 parts by weight based on 100 parts by weight (1:4 to 4:1).  Thus, the concentration and ingredients in IKEHARA can very which all would impacts absorbency.  In this regard, it would have been obvious that the absorbency would vary as the ingredients and amounts of ingredients vary. The oil phase component contains a mixture of an oil-soluble material and an oil-based solvent in the form of an oil component (A) containing an oil soluble material (i.e., oil soluble coenzyme Q10) can be stably processed into an emulsified powder [0062]. 
Additionally, it is noted that applicant has created this parameter of absorbency to evaluate the composition. In this regard, the applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability.  In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Claim 9 recites that the emulsion composition is an O/W type emulsion. 
In [0028] and [0069] of IKEHARA, it is noted that an oil in water emulsion is formed. 

Claim 13 recites a water-containing product prepared through a step of dissolving or dispersing the emulsion composition of claim 1 in an aqueous solvent. IKEHARA teaches that the emulsion can be dried into a powder for later use that includes dispersing the powder in water [0072]. 

Claim 14 recites that the product is a food, a beverage, a fragrance, a cosmetic, a pharmaceutical or a quasi-drug. The emulsion of IKEHARA can be used for foods such as general foods, food with nutrient function claims, food for specified health uses, nutritional supplement, nutritional product, drinks and the like; pharmaceutical products such as therapeutic drug, prophylactic drug, animal drug and the like; quasi-drug, cosmetic, feed and the like  [0070]. 

Claim 16 recites that the oil-soluble material is at least one member selected from the group consisting of oil-soluble flavorings.
IKEHARA teaches that a variety of flavorings such as cinnamon, ginger, lemongrass, and peppermint can be added in [0032].  The flavor extracts are hydrophobic and thus oil soluble.

Claim 17 recites that at least one member selected from the group consisting of oil-soluble flavorings.
IKEHARA teaches that carotenoids can be added such as fat-soluble carotenes and specifically beta-carotene [0033].  

Response to Arguments
Applicant's arguments filed October 13, 2020 have been fully considered but they are not persuasive. 

However, this argument disregards the teachings of JEFFRIES.  JEFFRIES confirms that gum ghatti is not a single compound and that there are multiple types of gum ghatti that vary in molecular weight.   However, JEFFRIES overcomes this issue by using blends of gum ghatti and even teaches that different grades of gum ghatti can be produced based on viscosity.  Indeed, JEFRRIES teaches that gum ghatti is a gum of unstable quality so that is often produced in batches to obtain the desired viscosity.  The viscosity of “grade 1” varies from 30 to 400 cP (5 % solution)(pg. 173).  It would have been obvious to blend and select a gum ghatti based on the desired viscosity (e.g., “one with” a viscosity of 50 to 3000mPa*s when prepared with a 15 wt% aqueous solution and measuring its viscosity for 1 minute at 20oC and 30 rpm using a Brookfield viscometer), as JEFFRIES teaches that this overcomes the unstable nature of the gum ghatti. 
The applicant also argues that Experiment Examples 1 to 3 demonstrate that while the beverages prepared by using an emulsion composition that contains a gum ghatti with a viscosity of more than 3000 mPa*s (Comparative Examples 2 and 3) exhibited low' water dissolution stability, forming insoluble matter when shaken (30 minutes at room temperature with a stroke of 2 cm, 140 strokes/min), the beverages prepared by using an emulsion composition that contains a gum ghatti with a viscosity of 50 to 3000 mPa*s (Examples 1 to 16) exhibited high water dissolution stability, not forming insoluble matter when shaken. The applicant also argues that the use of the specific gum ghatti can 
However, as noted above, JEFFRIES already teaching that one skilled in the art would have been motivated to blend and/or select certain gum ghatti based on their desired viscosities. JEFRRIES teaches that gum ghatti is a gum of unstable quality so that is often produced in batches to obtain the desired viscosity.  The viscosity of “grade 1” varies from 30 to 400 cP (5 % solution)(pg. 173). 
Moreover, the experimental results are not commensurate in scope with the claims.  Examples 1 to 3 of the present application relate to the alleged unexpected result that the emulsion stabilizes beverages.  Claims 1, 3-9 and 16-17 are only directed to an emulsion that can be an additive.  Claims 13 and 14 do recite a food product but there is no indication as to amounts that would provide the alleged unexpected results. 
It is also noted that the results all rely the emulsified preparation being added at 0.5 %.  The results do not establish that any amount of emulsion used will provide the alleged result. Also, TABLE 1 in Example 1 of the present specification shows that very specific oil-soluble materials (i.e., flavoring and solvents) are used in limited amounts yet the claims only broadly require the oil-soluble material is at least one is selected from the group consisting of oil-soluble flavorings, oil-soluble colorants, fat-soluble vitamins, limonene, linalool, nerol, citronellol,  geraniol,  citral,  1-menthol, eugenol, cinnamic aldehyde, anethole, perillaldehyde, vanillin, γ-undecalactone. resveratrol, oil-soluble polyphenols, glycosylceramide, sesamin, phosphatidylserine, coenzyme Q10, ubiquinol, α-lipoic acid, a-linolenic acid, eicosapentaenoic acid, docosahexaenoic acid, omega-6 fatty acids, and phytosterols.  
. 

However, the claims are interpreted as being “open ended” and do not exclude the addition of additional ingredients. This includes the use of gum arabic. Indeed, all of the ingredients are taught as being appropriate for emulsion that can be added to a solution. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). **  
Additionally, IKEHARA may exemplify gum arabic but this does not take the overall teachings of IKEHARA into consideration. 
The applicant also argues that IKEHARA demonstrates its effect only in the case of a bioactive substance-containing powder prepared by using gum arabic as a water-soluble polymer (see the Examples).  IKEHARA nowhere discloses how emulsified particles behave when stored in the form of an aqueous solution, in particular, whether insoluble matter is formed after shaking.


Relevant Prior Art
US 2013/0115345
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                

/DONALD R SPAMER/Primary Examiner, Art Unit 1799